Citation Nr: 0804643	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Longview Regional Medical Center from August 5, 2003 to 
October 14, 2003.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1989 to January 1993. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Shreveport, Louisiana, which denied the benefit sought on 
appeal.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking reimbursement or payment for 
reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment received at Longview Regional Medical Center from 
August 5, 2003 to October 14, 2003. 

The veteran's claim was denied by the Shreveport VAMC in 
October 2004 on the basis that the veteran did not receive VA 
medical care within 24 months preceding the medical care in 
question.  Of record is a January 2006 letter from "Wanda" 
of the VAMC in Shreveport; she suggested that an error may 
have occurred in verifying any visits that the veteran may 
have had in the 24-month time period.  

Further review of the record reflects that the record on 
appeal currently consists only of a duplicate Consolidated 
Health Record (CHR) file.  A notation on an internal document 
shows that no response was provided when the veteran's claims 
folder was requested.  Another notation reads "Duplicate CHR 
Due to Katrina, No C-File."  Given that the original claims 
folder is not before the Board for review, and in light of 
the January 2006 letter suggesting that the veteran may have 
been enrolled in the VA health care system during the 
applicable time period, the Board finds that an additional 
effort should be made to locate the veteran's original claims 
folder.

The Board also notes that the CHR file does not contain the 
treatment records pertaining to the care received at Longview 
Regional Medical Center from August 5, 2003 to October 14, 
2003.  These records should be requested and associated with 
the file.




Accordingly, the case is REMANDED for the following action:

1.   The VAMC must obtain the veteran's 
entire claims file and associate it with 
the duplicate CHR file.   All efforts 
should be documented, and associated with 
the duplicate CHR file.  If the original 
claims file is unavailable, a negative 
reply should be made part of the 
veteran's duplicate CHR file. 

2.  Thereafter, the VAMC should conduct 
the appropriate development to verify 
whether the veteran was enrolled in the 
VA health care system and had received VA 
medical services in the 24 months prior 
to his treatment beginning August 5, 2003 
at Longview Regional Medical Center.  

3.  After securing the necessary 
authorization and consent forms, the VAMC 
should request from Longview Regional 
Medical Center all copies of the 
veteran's daily progress notes and 
treatment records pertaining to his 
admission from August 5, 2003 to October 
14, 2003.  All received records should be 
associated with the CHR file. 

4.  Upon completion of the above-
requested development and any other 
development deemed necessary, the VAMC 
should readjudicate the veteran's claim.  
All applicable laws and regulations 
should be considered.  (If it is 
determined that the veteran was enrolled 
in the VA health care system and had 
received VA medical services within the 
applicable 24-month time frame, the VAMC 
should determine if the remaining 
criteria under the Veterans Millennium 
Health Care and Benefits Act (or under 
38 U.S.C.A. § 1728, if applicable) are 
met.  

If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



